United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 94-1683                                  September Term, 1999

American Petroleum Institute, et al., 
               Petitioners
v.

United States Environmental Protection Agency,
               Respondent
               
Chemical Manufacturers Association,
               Intervenor
               


Consolidated with 94-1684, 94-1686, 98-1494, 98-1506, 98-1507, 98-1514


                                
            On Petitions for Review of Orders of the
                Environmental Protection Agency
                                
                                
                                
     Before: Williams, Sentelle and Rogers, Circuit Judges.

                            O R D E R
               
     On joint request of the parties by letter dated August 2, 2000, it is 

     ORDERED by the Court that the Per Curiam opinion issued June 27, 2000 be amended
as follows:

     Page 5,  lines 16 and 17, delete "(up to 1,000 barrels a day across the industry)" and
replace with "(which industry claims can range up to 1,000 barrels a day at certain refineries)".

     Page 9, lines 21, 22 and 23, delete "In the refining industry, the net amount of oil
recovered may reach1,000 barrels a day." and replace with "According to claims by the refining
industry, the net amount of oil recovered may reach 1,000 barrels a day for certain refineries.".

     Page 28, first line, delete the word "wastes" and replace with "coke".

                                   Per Curiam

                                   FOR THE COURT:
                                             Filed on: August 18, 2000                    Mark J. Langer, Clerk